Title: From George Washington to Foster & May, 7 May 1798
From: Washington, George
To: Foster & May



Gentlemen,
Mount Vernon 7th May 1798

Your letter of the 30th ulto with the A/c annexed, have been received—and I shall confess, with surprise.
It is a very unusual thing for me to be presented with old accounts, and in the present instance it is extraordinary, because Mr Pearce had the command of my money which he himself had deposited in the Bank of Alexandria, and had been directed over & over again, months before he left my Employ, & in the most pointed terms, to pay every farthing which was due from my Estate of his contracting as I should be unwilling to meet demands of this sort after he was gone.
What, under these circumstances, cd have induced him to leave your A/c unpaid, and still more, to refer you to Mr Lear for payment, who had no authority from me to pay or receive money requires explanation from Mr Pearce. To him therefore I have written,

& transmitted your A/c—when the answer is recd you shall again hear from Gentlemen Your Obedt Hble Servant

Go: Washington


P.S. Had you presented this A/c sooner, sooner might the enquiry have been made and the matter have been settled.

